PER CURIAM.
This cause of action arose from a mortgage foreclosure by the Bank of the South Palm Beaches against Turnpike Development, Ltd. Michael Thomas was the guarantor of said obligation. After the property was sold at public auction, the bank obtained a judgment against Michael Thomas for the deficiency. Subsequently, the bank moved for a proceeding supplementary to implead Michael Thomas’s wife, Lola Bohn Thomas. In its motion, the bank alleged that post-judgment discovery revealed various transfers of money between Michael Thomas and his wife and that these transfers were fraudulent. Michael Thomas unsuccessfully moved to oppose the bank’s motion. Following entry of the trial court’s order granting the bank’s motion for a proceeding supplementary, Michael and Lola Bohn Thomas appealed.
In this case, the creditor has yet to file a complaint. The trial court’s order merely permits the creditor to do so. At that point, appellant has the option to respond with a motion to dismiss the complaint. If the trial court denies the motion, the order denying same is an appealable order. Orders impleading third parties are not reviewable until a final order is entered against the impleaded third party. See Sverdahl v. Farmers and Merchants Savings Bank, 582 So.2d 738 (Fla. 4th DCA 1991). Accordingly, the appeal is dismissed.
LETTS, WARNER and POLEN, JJ., concur.